DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 and 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the second noise correction" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation should read as “the second noise correction signal”.
Claim 19 recites the limitation "the noise signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which noise signal the limitation is referring to within the claim language.
signal”.
Claim 25 recites the limitation "the first noise correction" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation should read as “the first noise correction signal”.
Claim 43 recites the limitation "the second noise correction" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation should read as “the second noise correction signal”.
Claim 46 recites the limitation "the first noise correction" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation should read as “the first noise correction signal”.
Claim 48 recites the limitation "the first noise correction" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation should read as “the first noise correction signal”.
Claims 15-18, 20-22, 24, 26-42, 44-45, 47 and 49 are rejected under 35 USC 112(b) as dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 19, 21 and 43-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (US 20170110106 A1).

With respect to claim 14, Kumar discloses a method for reducing noise, comprising: 
determining a first noise signal (fig.2 #217) by detecting a first noise which is transmitted to a user through a first sound pathway and detected by a first detector (feedforward microphone #105,205 of earphone #101 detects ambient noise on a feedforward first sound pathway from an environment transmitted to the users ear and determines a feedforward microphone signal #217, Par.[0028]); 
determining a second noise signal (fig.2 #213) by detecting a second noise which is perceived by the user and detected by a second detector (feedback microphone #104,204 determines a second noise signal #213 by detecting a feedback noise that is a result of noise/sound emitted by speaker #203 and perceived by the user, Par.[0027]); 
determining, by a processor (Par.[0073] a digital signal processor #750 may perform operations of the earphone #101), a first noise correction signal (fig.2 #219) and a second noise correction signal (fig.2 #215), wherein the first noise correction signal is determined based on the first noise signal (Par.[0028] feedforward anti-noise signal #219 is based on the feedforward microphone signal #217), and the second noise correction is determined based on the second noise signal (Par.[0027] feedback anti-noise signal #215 is based on the feedback microphone signal #213); and 
generating, by a speaker (fig.1 #103; fig.2 #203), a sound based on the first noise correction signal and the second noise correction signal, wherein the sound is transmitted to the user through a second sound pathway that is different from the first sound pathway (Par.[0029] mixer #210 combines the feedback anti-noise signal #215 and the feedforward anti-noise signal #219 and outputs the combined signal to the speaker #203; wherein the speaker outputs sound via a second sound pathway from the speaker to the ear canal of the user).

With respect to claim 15, Kumar discloses the method of claim 14, wherein the second noise includes a residual sound in an inner ear of the user (Par.[0027] feedback microphone #204 generates a feedback signal indicative of sound generated by speaker #103, wherein the microphone is placed at an inner ear location, as shown in figure 3, thereby detecting residual sounds).

With respect to claim 16, Kumar discloses the method of claim 14, wherein the first detector is an air conduction microphone and the first sound pathway is an air conduction pathway (Par.[0028] feedforward microphone #205 detects air conduction ambient noises, wherein a feedforward sound pathway is from an ambient environment to the feedforward microphone).

Par.[0057][0065-0066] the embodiment shown in figure 7 details how both the feedback and feedforward noise signals may be decomposed into bands using an FFT #743,739).

With respect to claim 21, Kumar discloses the method of claim 14, wherein determining the first noise correction signal based on the first noise signal comprises: determining a first transfer function (fig.2 #208 HFF) of the first sound pathway; determining a second transfer function (fig.2 #209 HFB) of the second sound pathway (Par.[0026]); determining an amplitude adjustment coefficient based on the first transfer function and the second transfer function; and determining the first noise correction signal based on the first noise signal and the amplitude adjustment coefficient (Par.[0034-0052] as shown in figures 4 and 5, amplitude adjustment coefficients such as feedback gain GFB #407 and feedforward gain GFF #506 may be determined during a calibration of the earphone #101, wherein during the calibration the gains are based on a test signal subject to the first and second transfer functions respectively).

With respect to claim 43, Kumar discloses a system for reducing noise, comprising: 
a first detector configured to detect a first noise transmitted to a user through a first sound pathway and determine a first noise signal for representing the first noise (feedforward microphone #105,205 of earphone #101 detects ambient noise on a feedforward first sound pathway from an environment transmitted to the users ear and determines a feedforward microphone signal #217, Par.[0028]); 
a second detector configured to detect a second noise perceived by the user and determine a second noise signal for representing the second noise (feedback microphone #104,204 determines a second noise signal #213 by detecting a feedback noise that is a result of noise/sound emitted by speaker #203 and perceived by the user, Par.[0027]); 
a processor (Par.[0073] a digital signal processor #750 may perform operations of the earphone #101) configured to determine a first noise correction signal (fig.2 #219) and a second noise correction signal (fig.2 #215), wherein the first noise correction signal is determined based on the first noise signal (Par.[0028] feedforward anti-noise signal #219 is based on the feedforward microphone signal #217), and the second noise correction is determined based on the second noise signal (Par.[0027] feedback anti-noise signal #215 is based on the feedback microphone signal #213); and 
a speaker (fig.1 #103; fig.2 #203) configured to generate a sound based on the first noise correction signal and the second noise correction signal, wherein the sound is transmitted to the user through a second sound pathway that is different from the first sound pathway (Par.[0029] mixer #210 combines the feedback anti-noise signal #215 and the feedforward anti-noise signal #219 and outputs the combined signal to the speaker #203; wherein the speaker outputs sound via a second sound pathway from the speaker to the ear canal of the user).

fig.2 #208 HFF) of the first sound pathway; determining a second transfer function (fig.2 #209 HFB) of the second sound pathway; determining an amplitude adjustment coefficient based on the first transfer function and the second transfer function; and determining the first noise correction signal based on the first noise signal and the amplitude adjustment coefficient (Par.[0034-0052] as shown in figures 4 and 5, amplitude adjustment coefficients such as feedback gain GFB #407 and feedforward gain GFF #506 may be determined during a calibration of the earphone #101, wherein during the calibration the gains are based on a test signal subject to the first and second transfer functions respectively).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 20170110106 A1) in view of Zhong et al (US 9324313 B1).

With respect to claim 18, Kumar discloses the method of claim 14, however does not disclose expressly wherein the speaker is a bone conduction speaker and the second sound path is a bone conduction pathway.
Zhang discloses a method of capturing ambient noise along a first sound path using an air conduction microphone, determining a noise correction signal based on the captured ambient noise, and outputting the noise correction signal to a speaker, wherein the speaker is a bone conduction speaker and the second sound path is a bone conduction pathway (see fig.3; col.11 ln.51-67, col.4 ln.1-49). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art output the noise correction signal of Kumar to a bone conduction speaker, as performed by Zhang. The motivation for using a bone conduction speaker would have been to provide the noise correction signal to the user while allowing for the user’s ear passage to remain unblocked, thereby increasing an alertness of the user to the environment.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 20170110106 A1).

fig.2 #206,207), wherein the modulator is configured to perform amplitude modulation and/or phase modulation (Par.[0026]).
Kumar discloses wherein the processor may be a digital signal processor #750 however does not disclose expressly wherein the processor includes an A/D converter. 
Official Notice is taken that it is well-known in the art to include A/D converters when digital signal processing analog signals, such as signals detected by a microphone.  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to include an A/D converter in the invention of Kumar to convert the analog microphone signals into digital signals for processing by the digital signal processor. The motivation for doing so would have been that of providing the DSP with an appropriate digital signal for determination of the gains for amplifiers #707, 816.

Claim 22-26 and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 20170110106 A1) in view of Seagriff et al (US 20180226064 A1).

With respect to claim 22, Kumar discloses the method of claim 21, however does not disclose expressly further comprising: determining, by the processor, a first time difference of a first sound signal transmitted through the first sound pathway and a second sound transmitted through the second sound pathway.
fig.2 #14a standard noise mic i.e. feedforward mic), and a second detector configured to detect a second noise (fig.2 #26 feedback mic), and a speaker (fig.2 #24a) configured to generate a noise correction sound through a second pathway that is different from the first sound pathway; and determining, by a processor, a first time difference (Par.[0086] “system offset time”) of a first sound signal transmitted through the first sound pathway (Par.[0089] “in-air propagation time”) and a second sound transmitted through the second sound pathway (Par.[0088] “system propagation time”)(Par.[0090] the system offset time is a difference between the in-air propagation time and the system propagation time); wherein determining the noise correction signal based on the noise signal comprises determining a phase inverted signal of the noise signal; and determining the noise correction signal based on the first time difference signal and the phase inverted signal (Par.[0087] the system offset time is used to perfect phase matching of a phase inverted noise cancellation signal to provide precise noise cancellation).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to adjust the phase of the inverted noise correction signal of Kumar according to a calculated system offset time as performed by Seagriff.  The motivation for doing so would have been to account for system processing and time of flight delays in the generation of the noise correction signal, thereby more accurately cancelling unwanted noise. 


Seagriff discloses noise cancellation system and method comprising a first detector for detecting a first noise through a first pathway (fig.2 #14a standard noise mic i.e. feedforward mic), and a second detector configured to detect a second noise (fig.2 #26 feedback mic), and a speaker (fig.2 #24a) configured to generate a noise correction sound through a second pathway that is different from the first sound pathway; and determining, by a processor, a first time difference (Par.[0086] “system offset time”) of a first sound signal transmitted through the first sound pathway (Par.[0089] “in-air propagation time”) and a second sound transmitted through the second sound pathway (Par.[0088] “system propagation time”)(Par.[0090] the system offset time is a difference between the in-air propagation time and the system propagation time); wherein determining the noise correction signal based on the noise signal comprises determining a phase inverted signal of the noise signal; and determining the noise correction signal based on the first time difference signal and the phase inverted signal (Par.[0087] the system offset time is used to perfect phase matching of a phase inverted noise cancellation signal to provide precise noise cancellation).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to adjust the phase of the inverted noise correction signal of Kumar according to a calculated system offset time as performed by 

With respect to claim 24, Kumar discloses the method of claim 14 however does not disclose expressly further comprising: detecting, by the second detector, a second time difference between a reference value and a transmission time of a sound through the second pathway of the user.
Seagriff discloses noise cancellation system and method comprising a first detector for detecting a first noise through a first pathway (fig.2 #14a standard noise mic i.e. feedforward mic), and a second detector configured to detect a second noise (fig.2 #26 feedback mic), and a speaker (fig.2 #24a) configured to generate a noise correction sound through a second pathway that is different from the first sound pathway; and detecting, by the second detector, a second time difference between a reference value and a transmission time of a sound through the second pathway of the user (Par.[0089] the in-air propagation time is a difference between when the noise signal detected at input microphone #14 “reference value time” until it is later detected by feedback microphone #26).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to adjust the phase of the inverted noise correction signal of Kumar according to a calculated system offset time using the in-air propagation time as performed by Seagriff.  The motivation for doing so would have 

With respect to claim 25, Kumar discloses the method of claim 24, however does not disclose expressly wherein the determining the first noise correction based on the first noise signal comprises: determining the first noise correction signal based on the second time difference and the first noise signal.
Seagriff discloses noise cancellation system and method comprising a first detector for detecting a first noise through a first pathway (fig.2 #14a standard noise mic i.e. feedforward mic), and a second detector configured to detect a second noise (fig.2 #26 feedback mic), and a speaker (fig.2 #24a) configured to generate a noise correction sound through a second pathway that is different from the first sound pathway; and detecting, by the second detector, a second time difference between a reference value and a transmission time of a sound through the second pathway of the user (Par.[0089] the in-air propagation time is a difference between when the noise signal detected at input microphone #14 “reference value time” until it is later detected by feedback microphone #26), wherein the determining the noise correction signal based on the first noise signal comprises: determining the noise correction signal based on the second time difference and the first noise signal (Par.[0087] the system offset time is used to perfect phase matching of a phase inverted noise cancellation signal to provide precise noise cancellation).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to adjust the phase of the inverted noise 

With respect to claim 26, Kumar discloses the method of claim 14, wherein the determining the second noise correction signal based on the second noise signal comprises: determining an amplitude adjustment coefficient (Par.[0034-0052] as shown in figures 4 and 5, amplitude adjustment coefficients such as feedback gain GFB #407 and feedforward gain GFF #506 may be determined during a calibration of the earphone #101, wherein during the calibration the gains are based on a test signal subject to the first and second transfer functions respectively); however does not disclose expressly determining a first time difference of a sound signal transmitted through the first sound pathway and the second sound pathway; determining a phase inverted signal of the second noise signal; and determining the second noise correction signal based on the amplitude adjustment coefficient, the first time difference, and the phase inverted signal of the second noise signal.
Seagriff discloses noise cancellation system and method comprising a first detector for detecting a first noise through a first pathway (fig.2 #14a standard noise mic i.e. feedforward mic), and a second detector configured to detect a second noise (fig.2 #26 feedback mic), and a speaker (fig.2 #24a) configured to generate a noise correction sound through a second pathway that is different from the first sound pathway; and determining, by a processor, a first time difference (Par.[0086] “system offset time”) of a Par.[0089] “in-air propagation time”) and a second sound transmitted through the second sound pathway (Par.[0088] “system propagation time”)(Par.[0090] the system offset time is a difference between the in-air propagation time and the system propagation time); wherein determining the noise correction signal based on the noise signal comprises determining a phase inverted signal of the noise signal; and determining the noise correction signal based on the first time difference signal and the phase inverted signal (Par.[0087] the system offset time is used to perfect phase matching of a phase inverted noise cancellation signal to provide precise noise cancellation).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to adjust the phase of the inverted noise correction signal of Kumar according to a calculated system offset time as performed by Seagriff.  The motivation for doing so would have been to account for system processing and time of flight delays in the generation of the noise correction signal, thereby more accurately cancelling unwanted noise. 

With respect to claim 45, Kumar discloses the system of claim 44, however does not disclose expressly wherein the processor is further configured to determine a first time difference of a first sound transmitted through the first sound pathway and a second sound transmitted through the second sound pathway.
Seagriff discloses noise cancellation system and method comprising a first detector for detecting a first noise through a first pathway (fig.2 #14a standard noise mic i.e. feedforward mic), and a second detector configured to detect a second noise (fig.2 #26 feedback mic), and a speaker (fig.2 #24a) configured to generate a noise correction sound through a second pathway that is different from the first sound pathway; and determining, by a processor, a first time difference (Par.[0086] “system offset time”) of a first sound signal transmitted through the first sound pathway (Par.[0089] “in-air propagation time”) and a second sound transmitted through the second sound pathway (Par.[0088] “system propagation time”)(Par.[0090] the system offset time is a difference between the in-air propagation time and the system propagation time); wherein determining the noise correction signal based on the noise signal comprises determining a phase inverted signal of the noise signal; and determining the noise correction signal based on the first time difference signal and the phase inverted signal (Par.[0087] the system offset time is used to perfect phase matching of a phase inverted noise cancellation signal to provide precise noise cancellation).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to adjust the phase of the inverted noise correction signal of Kumar according to a calculated system offset time as performed by Seagriff.  The motivation for doing so would have been to account for system processing and time of flight delays in the generation of the noise correction signal, thereby more accurately cancelling unwanted noise. 

With respect to claim 46, Kumar discloses the system of claim 45, however does not disclose expressly wherein determining the first noise correction based on the first noise signal comprises: determining a phase inverted signal of the first noise signal; and 
Seagriff discloses noise cancellation system and method comprising a first detector for detecting a first noise through a first pathway (fig.2 #14a standard noise mic i.e. feedforward mic), and a second detector configured to detect a second noise (fig.2 #26 feedback mic), and a speaker (fig.2 #24a) configured to generate a noise correction sound through a second pathway that is different from the first sound pathway; and determining, by a processor, a first time difference (Par.[0086] “system offset time”) of a first sound signal transmitted through the first sound pathway (Par.[0089] “in-air propagation time”) and a second sound transmitted through the second sound pathway (Par.[0088] “system propagation time”)(Par.[0090] the system offset time is a difference between the in-air propagation time and the system propagation time); wherein determining the noise correction signal based on the noise signal comprises determining a phase inverted signal of the noise signal; and determining the noise correction signal based on the first time difference signal and the phase inverted signal (Par.[0087] the system offset time is used to perfect phase matching of a phase inverted noise cancellation signal to provide precise noise cancellation).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to adjust the phase of the inverted noise correction signal of Kumar according to a calculated system offset time as performed by Seagriff.  The motivation for doing so would have been to account for system processing and time of flight delays in the generation of the noise correction signal, thereby more accurately cancelling unwanted noise. 

With respect to claim 47, Kumar discloses the system of claim 43, however does not disclose expressly wherein the second detector is further configured to detect a second time difference between a reference value and a transmission time of a sound through the second pathway of the user.
Seagriff discloses noise cancellation system and method comprising a first detector for detecting a first noise through a first pathway (fig.2 #14a standard noise mic i.e. feedforward mic), and a second detector configured to detect a second noise (fig.2 #26 feedback mic), and a speaker (fig.2 #24a) configured to generate a noise correction sound through a second pathway that is different from the first sound pathway; and detecting, by the second detector, a second time difference between a reference value and a transmission time of a sound through the second pathway of the user (Par.[0089] the in-air propagation time is a difference between when the noise signal detected at input microphone #14 “reference value time” until it is later detected by feedback microphone #26).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to adjust the phase of the inverted noise correction signal of Kumar according to a calculated system offset time using the in-air propagation time as performed by Seagriff.  The motivation for doing so would have been to account for system processing and time of flight delays in the generation of the noise correction signal, thereby more accurately cancelling unwanted noise. 


Seagriff discloses noise cancellation system and method comprising a first detector for detecting a first noise through a first pathway (fig.2 #14a standard noise mic i.e. feedforward mic), and a second detector configured to detect a second noise (fig.2 #26 feedback mic), and a speaker (fig.2 #24a) configured to generate a noise correction sound through a second pathway that is different from the first sound pathway; and detecting, by the second detector, a second time difference between a reference value and a transmission time of a sound through the second pathway of the user (Par.[0089] the in-air propagation time is a difference between when the noise signal detected at input microphone #14 “reference value time” until it is later detected by feedback microphone #26), wherein the determining the noise correction signal based on the first noise signal comprises: determining the noise correction signal based on the second time difference and the first noise signal (Par.[0087] the system offset time is used to perfect phase matching of a phase inverted noise cancellation signal to provide precise noise cancellation).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to adjust the phase of the inverted noise correction signal of Kumar according to a calculated system offset time using the in-air propagation time as performed by Seagriff.  The motivation for doing so would have 

With respect to claim 49, Kumar discloses the system of claim 43, wherein the determining the second noise correction signal based on the second noise signal comprises: determining an amplitude adjustment coefficient (Par.[0034-0052] as shown in figures 4 and 5, amplitude adjustment coefficients such as feedback gain GFB #407 and feedforward gain GFF #506 may be determined during a calibration of the earphone #101, wherein during the calibration the gains are based on a test signal subject to the first and second transfer functions respectively); however does not disclose expressly determining a first time difference of a sound signal transmitted through the first sound pathway and the second sound pathway; determining a phase inverted signal of the second noise signal; and determining the second noise correction signal based on the amplitude adjustment coefficient, the first time difference, and the phase inverted signal of the second noise signal Seagriff discloses noise cancellation system and method comprising a first detector for detecting a first noise through a first pathway (fig.2 #14a standard noise mic i.e. feedforward mic), and a second detector configured to detect a second noise (fig.2 #26 feedback mic), and a speaker (fig.2 #24a) configured to generate a noise correction sound through a second pathway that is different from the first sound pathway; and determining, by a processor, a first time difference (Par.[0086] “system offset time”) of a first sound signal transmitted through the first sound pathway (Par.[0089] “in-air propagation time”) and a second sound transmitted through the second sound pathway (Par.[0088] “system propagation time”)(Par.[0090] the system offset time is a difference between the in-air propagation time and the system propagation time); wherein determining the noise correction signal based on the noise signal comprises determining a phase inverted signal of the noise signal; and determining the noise correction signal based on the first time difference signal and the phase inverted signal (Par.[0087] the system offset time is used to perfect phase matching of a phase inverted noise cancellation signal to provide precise noise cancellation).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to adjust the phase of the inverted noise correction signal of Kumar according to a calculated system offset time as performed by Seagriff.  The motivation for doing so would have been to account for system processing and time of flight delays in the generation of the noise correction signal, thereby more accurately cancelling unwanted noise. 

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654